—In an action to recover damages for medical malpractice, the Suffolk County Department of Social Services appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated July 30, 1992, which granted the plaintiff’s motion to vacate its lien in the amount of $9,369.09, imposed pursuant to Social Services Law § 104-b, against the proceeds of a settlement between the plaintiff and the defendant.
Ordered that the order is reversed, with costs, and the matter is remitted to the Supreme Court, Nassau County, for a hearing and new determination of the motion in accordance herewith.
Based upon the record as it presently exists, it is not possible to determine whether any portion of the proposed settlement of the infant plaintiff’s claim was intended to cover past reimbursed medical expenses, or if not, then whether or not the proposed settlement was consciously structured to frustrate the lien asserted by the appellant Suffolk County Department of Social Services. The matter is therefore remitted to the Supreme Court, Nassau County for a hearing on these issues (see, Pang v Maimonides Med. Ctr.—Maimonides Hosp., 127 AD2d 641). Bracken, J. P., Miller, Santucci, Copertino and Altman, JJ., concur.